(Executive Version)
Exhibit 10.28
RESTRICTED STOCK AWARD AGREEMENT
[NAME]
     THIS AGREEMENT (the “Agreement”) is made effective as of
                     (the “Grant Date”), between Rockwell Medical Technologies,
Inc., a Michigan corporation (the “Company”), and the individual whose name is
set forth on the signature page hereof, who is an employee of the Company or a
Subsidiary of the Company (the “Employee”). Capitalized terms not otherwise
defined herein shall have the same meanings as in the 2007 Long Term Incentive
Plan (the “Plan”).
     WHEREAS, Employee is employed by the Company or one of its Subsidiaries and
the Company desires to grant the Employee shares of Common Stock, pursuant to
the terms and conditions of this Agreement (the “Restricted Stock Award”) and
the Plan (the terms of which are hereby incorporated by reference and made a
part of this Agreement); and
     WHEREAS, the Committee has determined that it would be in the best interest
of the Company and its shareholders to grant the shares of Common Stock provided
for herein to the Employee as an incentive for increased efforts during his or
her employment, has approved the grant of the Restricted Stock Award on the
Grant Date and has advised the Company thereof and instructed the undersigned
officer to grant said Restricted Stock Award.
     NOW, THEREFORE, in consideration of the mutual covenants herein contained
and other good and valuable consideration, receipt of which is hereby
acknowledged, the parties hereto do hereby agree as follows:
     1. Grant of the Restricted Stock. Subject to the terms and conditions of
the Plan and the additional terms and conditions set forth in this Agreement,
the Company hereby grants to the Employee                      shares of Common
Stock (hereinafter called the “Restricted Stock”). The Restricted Stock shall
vest and become nonforfeitable in accordance with Section 2 hereof. In the event
of any conflict between the Plan and this Agreement, the terms of the Plan shall
control.
     2. Vesting and Forfeiture.
     (a) So long as the Employee continues to be employed by the Company or its
Subsidiaries, the Restricted Stock shall become vested and non-forfeitable upon
the earliest to occur of (i) in two equal installments on the eighteen-month and
thirty-six month anniversaries of the Grant Date (the “Vesting Dates”), or
(ii) subject to the Committee’s right to declare, pursuant to Section 9.2(c) of
the Plan, that the Restricted Stock shall not become immediately vested upon a
Change in Control in which the successor company assumes the Restricted Stock
Award, the occurrence of a Change in Control.

 



--------------------------------------------------------------------------------



 



     (b) If Employee terminates employment for any reason, Employee’s right to
shares of Common Stock subject to the Restricted Stock Award that are not yet
vested automatically shall terminate and be forfeited by Employee unless the
Committee, in the exercise of its authority under the Plan, modifies the Vesting
Date(s) in connection with such termination.
     3. Certificates.
     (a) (i) Certificates evidencing the Restricted Stock shall be issued by the
Company and shall be registered in the Employee’s name on the stock transfer
books of the Company promptly after the date hereof, but shall remain in the
physical custody of the Company or its designee at all times prior to the
vesting of such Restricted Stock pursuant to Section 2. The Employee hereby
acknowledges and agrees that the Company shall retain custody of such
certificate or certificates until the restrictions imposed by Section 2 on the
Common Stock granted hereunder lapse. As a condition to the receipt of this
Restricted Stock Award, the Employee shall deliver to the Company an Assignment
Separate From Certificate in the form attached as Exhibit A, duly endorsed in
blank, relating to the Restricted Stock. No certificates shall be issued for
fractional shares.
          (ii) As soon as practicable following the vesting of the Restricted
Stock pursuant to Section 2, certificates for the Restricted Stock which shall
have vested shall be delivered to the Employee or to the Employee’s legal
guardian or representative along with the stock powers relating thereto.
          (iii) The certificates representing the vested Restricted Stock
delivered to the Employee as contemplated by this Section 3(a) shall bear the
legend set forth in Section 10.3(b) of the Plan and shall be subject to such
stop transfer orders and other restrictions as the Committee may deem advisable
under the Plan or the rules, regulations, and other requirements of the
Securities and Exchange Commission or any stock exchange upon which such Common
Stock is listed, any applicable Federal or state laws and the Company’s Articles
of Incorporation and Bylaws, and the Committee may cause a legend or legends to
be put on any such certificates to make appropriate reference to such
restrictions.
     (b) Notwithstanding Section 3(a) of this Agreement, the shares subject to
the Restricted Stock Award may be issued by the Company in book entry form and
the shares deposited with the appropriate registered book-entry custodian. If so
issued, a notation to the same restrictive effect as the legend required by
Section 10.3(b) of the Plan shall be placed on the transfer agent’s books in
connection with such shares. As soon as practicable following the vesting of the
Restricted Stock pursuant to Section 2, such notation shall be removed from such
book entry.
     4. Rights as a Stockholder. The Employee shall have no rights as a
stockholder of the Company until certificates are issued or a book entry
representing such shares has been made and such shares have been deposited with
the appropriate registered book entry custodian. Once issued, the Employee shall
be the record owner of the Restricted Stock unless or until such Restricted
Stock is forfeited pursuant to Section 2 hereof or is otherwise sold, and as
record owner shall be entitled to all rights of a common stockholder of the
Company (including, without limitation, the right to vote and to receive
dividends and other distributions on the shares of Restricted Stock); provided,
however, that any dividends or distributions paid on Restricted

2



--------------------------------------------------------------------------------



 



Stock prior to the lapse of transfer restrictions shall be subject to the same
restrictions on transferability as the shares of Restricted Stock with respect
to which they were paid (and which restrictions shall lapse when the
restrictions on the related shares of Restricted Stock lapse).
     5. Transferability. The Restricted Stock may not, at any time prior to
becoming vested pursuant to Section 2, be transferred, sold, assigned, pledged,
hypothecated or otherwise alienated.
     6. Employee’s Employment by the Company. Nothing contained in this
Agreement or the Plan (i) obligates the Company or any Subsidiary to employ the
Employee in any capacity whatsoever or (ii) prohibits or restricts the Company
or any Subsidiary from terminating the employment, if any, of the Employee at
any time or for any reason whatsoever, with or without cause, and the Employee
hereby acknowledges and agrees that neither the Company nor any other person or
entity has made any representations or promises whatsoever to the Employee
concerning the Employee’s employment or continued employment by the Company or
any Subsidiary thereof.
     7. Change in Capitalization. In the event of a merger, reorganization,
consolidation, recapitalization, dividend or distribution (whether in cash,
shares or other property), stock split, reverse stock split, spin-off or similar
transaction or other change in corporate structure affecting the Common Stock or
the value thereof, prior to the time the restrictions imposed by Section 2 on
the Restricted Stock granted hereunder lapse, such adjustments and other
substitutions shall be made to the Restricted Stock Awards as the Committee
deems equitable or appropriate. Any stock, securities or other property
exchangeable for Restricted Stock pursuant to such transaction shall be
deposited with the Company and shall become subject to the restrictions and
conditions of this Agreement to the same extent as if it had been the original
property granted hereby, all pursuant to the Plan.
     8. Withholding. The Company shall have the right to withhold from
Employee’s compensation or to require Employee to remit sufficient funds to
satisfy applicable withholding for income and employment taxes upon the vesting
of Restricted Stock pursuant to Section 2. Subject to limitations in the Plan,
Employee may, in order to fulfill the withholding obligation, tender
previously-acquired shares of Common Stock that have been held at least six
months, provided that the shares have an aggregate Fair Market Value sufficient
to satisfy in whole or in part the applicable withholding taxes. The Company
shall be authorized to take such action as may be necessary, in the opinion of
the Company’s counsel (including, without limitation, withholding vested Common
Stock otherwise deliverable to the Employee and/or withholding amounts from any
compensation or other amount owing from the Company to the Employee), to satisfy
the obligations for payment of the minimum amount of any such taxes.
     9. Limitation on Obligations. The Company’s obligation with respect to the
Restricted Stock granted hereunder is limited solely to the delivery to the
Employee of shares of Common Stock on the date when such shares are due to be
delivered hereunder, and in no way shall the Company become obligated to pay
cash in respect of such obligation. This Restricted Stock Award shall not be
secured by any specific assets of the Company or any of its Subsidiaries, nor
shall any assets of the Company or any of its subsidiaries be designated as
attributable or allocated to the satisfaction of the Company’s obligations under
this Agreement.

3



--------------------------------------------------------------------------------



 



In addition, the Company shall not be liable to the Employee for damages
relating to any delay in issuing the shares or share certificates, any loss of
the certificates, or any mistakes or errors in the issuance of the certificates
or in the shares or certificates themselves.
     10. Securities Laws. Upon the vesting of any Restricted Stock, the Company
may require the Employee to make or enter into such written representations,
warranties and agreements as the Committee may reasonably request in order to
comply with applicable securities laws or with this Agreement. The granting of
the Restricted Stock hereunder shall be subject to all applicable laws, rules
and regulations and to such approvals of any governmental agencies as may be
required.
     11. Notices. Any notice to be given under the terms of this Agreement to
the Company shall be addressed to the Company in care of its Secretary, and any
notice to be given to the Employee shall be addressed to him or her at the
address stated in the Company’s employee records. By a notice given pursuant to
this Section 11, either party may hereafter designate a different address for
notices to be given to the party. Any notice that is required to be given to the
Employee shall, if the Employee is then deceased, be given to the Employee’s
personal representative if such representative has previously informed the
Company of his status and address by written notice under this Section 11. Any
notice shall have been deemed duly given when enclosed in a properly sealed
envelope or wrapper addressed as aforesaid, deposited (with postage prepaid) in
a post office or branch post office regularly maintained by the United States
Postal Service or when delivered personally to the Secretary or Employee.
     12. Governing Law. The laws of the State of Michigan shall govern the
interpretation, validity and performance of the terms of this Agreement
regardless of the law that might be applied under principles of conflicts of
laws.
     13. Amendment. Subject to Sections 2 and 7 of this Agreement and
Section 10.6 of the Plan, this Agreement may be amended only by a writing
executed by the parties hereto if such amendment would adversely affect
Employee. Any such amendment shall specifically state that it is amending this
Agreement.
     14. Signature in Counterparts. This Agreement may be signed in
counterparts, each of which shall be an original, with the same effect as if the
signatures thereto and hereto were upon the same instrument.
[Signatures on next page]

4



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of
the Grant Date.

                  EMPLOYEE    
 
                     
 
                            [Name of Employee]    
 
                ROCKWELL MEDICAL TECHNOLOGIES, INC.    
 
           
 
  By:        
 
     
 
Name:    
 
      Title:    

5



--------------------------------------------------------------------------------



 



EXHIBIT A
ASSIGNMENT SEPARATE FROM CERTIFICATE
     FOR VALUE RECEIVED,                      hereby sells, assigns and
transfers unto                                         shares of the Common
Stock of Rockwell Medical Technologies, Inc. standing in the name of the
undersigned on the books of said Rockwell Medical Technologies, Inc. represented
by Certificate No.                      herewith and do hereby irrevocably
constitute and appoint                      his or its duly-appointed agent and
attorney to transfer the said stock on the books of Rockwell Medical
Technologies, Inc. with full power of substitution in the premises.
Dated:                                         ,                     
                                        
[signature]
                                                            
[print name
In Presence of
                                                            

6